Title: To Benjamin Franklin from Patience Wright, 7 October 1782
From: Wright, Patience
To: Franklin, Benjamin



Honored Sir
London octobr 7th 1782
With most Sincere Distress of mind I herd last from France You was ill and Since not had the good news of your Recovery I beg Mr Thare the Barer of this may give me the Early Inteligence of your helth and wellfare— My hopes are Placd high on your life health and Situation— May almighty Ruler of Kings give you the blessing of long life is the Prayer of dr Sir your Estemd Friend and very humbl Serv
Patience Wright


my Dear Wm.
with dificulty am Silent I Returnd from Bath when the Spirit of the times made it very Entertaining being Company from all Parts &c. would to god you was their with others now on their way to that blessed Water
  mrs Wright Respectful Complents To Doctr Bancroft to hold him Self Ready to meet us:

 
Addressed: His Exelency B Franklin Esqr / Passy France / (per Mr Thayer.)
Notation: Wright Oct 7. 1782.
